Lambert, J. (dissenting):
This appeal presents but a single question. Upon the trial plaintiff was sworn as a witness in his own behalf as to matters vital to his recovery. Upon cross-examination he was asked as to, and he admitted, that he had previously been convicted of the crime of forgery and upon such conviction had served a sentence in State prison.
Thereupon, deeming the issue of his reputation in general to be presented, plaintiff endeavored to sustain such reputation by direct proof from so-called character witnesses. Upon objection from defendant as to the competency of such evidence, the same was excluded and proper exception taken. The ruling thus presented is urged as requiring a reversal of the judgment and order appealed from.
Without examining in detail the evidence given by plaintiff, the weight of which is sought to be assailed by the proof of the prior conviction, it suffices to say that it was of such a character and of sufficient importance, so that if the sustaining evidence was proper, the error in its exclusion is fatal and requires a reversal.
The propriety of assailing an opposing witness with. proof of his prior conviction of crime was recognized at common law and has for many years been incorporated in our statutes. By section 832 of the Code of Civil Procedure it is provided: “A person who has been convicted of a crime or misdemeanor is, notwithstanding, a competent witness in a civil or criminal action or special proceeding, but the conviction may be proved *686for the purpose of affecting the weight of his testimony, either by the record or by his cross-examination, upon which he must answer any question relevant to that inquiry; and the party cross-examining him is not concluded by his answer to such a question. ” The propriety of the proof of the conviction, the manner in which it was elicited, and the purpose of its admission are all, therefore, clearly enunciated and permitted by this section.
It cannot be gainsaid that this proof was purely impeaching evidence. Such is the statutory declaration of its purpose. Except for such purpose it would be wholly irrelevant and outside the issues of the trial. Clearly it is an attack upon the credibility of the witness.
Impeaching evidence has been defined as follows: “Evidence impeaches a witness when it assails his general credibility or otherwise weakens the force of his testimony and detracts from the weight to be given to it, without having of itself probative value as original evidence upon the matter at issue.” (Keister v. Rankin, 34 App. Div. 288.)
The admissibility of proof of general reputation, either for or against a witness, is a subject that has been of frequent consideration by both the courts and text writers. Its many ramifications, dependent upon the manner of raising the question, the character of the action in which it is raised, and the effect of various statutory enactments, have furnished a fertile field for discussion, but the decisions seem to have left the subject in uncertainty in many phases.
Most of the judicial expressions in this connection have been written in criminal cases, and such are to be read with that fact in mind, as the rule in criminal cases, where the witness sought to be assailed or sustained is the defendant, varies much from that applicable to civil actions.
It is well understood that in either a civil or criminal case the ordinary witness, by taking the stand, subjects himself to attack upon his credibility both by cross-examination and by direct testimony from others, as to his reputation, both generally and as to his truth and veracity. The issue of credibility is collateral, in a sense, it is true, but upon the weight to be given the evidence of witnesses depends the proper solution of *687the real issue being tried, and hence this subordinate issue has been found beneficial and of assistance in the determination of the main issue.
It is equally well understood that the right to sustain the credibility of one’s own witness does not arise until the credibility of that witness is brought in issue by the opposing party by direct proof derogatory of such witness.
In criminal cases, where the defendant is called as a witness in his own behalf, he occupies the same status as the ordinary witness in any case, except in two particulars. His credibility as a witness is open to attack upon cross-examination. Witnesses may be called by the prosecution to testify as to his reputation for truth and veracity. He may be asked as to various acts in his past life, tending to defame him; but unlike the ordinary witness, his general reputation (not limited to his veracity) is not open to attack by direct proof from witnesses until he himself has called witnesses to show his good general reputation. (People v. Hinksman, 192 N. Y. 421, 432.) Being a party, he is further favored in that, while the prosecution cannot tender the issue of his general reputation, he is at liberty so to do, the charge of crime being then prosecuted, being deemed such an assault upon his general reputation as opens the door for him to sustain that reputation.
These distinctions in favor of the testifying defendant in a criminal case are said to rest upon the statute which makes such defendant a competent witness in his own behalf, and which omits to declare his general reputation in issue by reason of his being sworn. (Code Crim. Proc. § 393; People v. Hinksman, supra, p. 431.)
With these distinctions in mind, the various judicial expressions relative to impeaching and sustaining evidence afford assistance in the determination of such questions as are here presented.
It is urged, however, that although proof of the prior conviction was impeaching proof, introduced for that purpose and properly so, that being limited to one particular act in plaintiff’s past life, it did not present any issue as to his general standing in the community. In this connection we are reminded that the effort upon cross-examination of any wit *688ness to elicit from Mm admissions of previous conduct upon Ms part derogatory of Ms standing does not permit the contradiction of his denials. There is little force in the suggestion. The proof of the prior conviction and its effect, as well as the manner of its proof, all depend upon the Code provision above quoted. That statute expressly declares the effect of the evidence to be an attack upon credibility. Whether elicited upon cross-examination or by direct proof, the effect is the same, and either mode of proof is expressly permitted. It cannot be that an issue is presented when such proof is elicited upon cross-examination that varies in the slightest from that presented by direct proof of the same conviction, by introduction of the certificate thereof. The scope of the attack upon the witness may, therefore, be determined as though the latter mode of showing the conviction had been adopted.
A very similar situation was presented in People v. Gay (7 N. Y. 378). There, as here, a witness, upon cross-examination, admitted a previous conviction of crime and it was then sought to sustain his credibility by calling witnesses as to his reputation. Such evidence . was excluded and such ruling was sustained upon appeal, two judges dissenting. Both the prevailing and the dissenting opinions reason to contrary conclusions from the precedents. (People v. Rector, 19 Wend. 569; Carter v. People, 2 Hill, 317, and People v. Hulse, 3 id. 309.) Both agree, however, that the two first of such permit such sustaining evidence, a majority of the court holding that such authority was overruled by People v. Hulse (supra). Like the minority of that court, I am unable to find in this latter case any such overturning of such prior precedents. But I might feel bound to follow the conclusion of the majority of the court in the Gay case, except for the fact that all such authorities antedate section 832 of the Code. By that section, for the first time, it was permitted to directly assail a witness by introduction of the certificate of his prior conviction, and to combat his denial of such conviction in like manner. From such change I gather the legislative intent, whereby the door is opened to sustain the credibility thus attacked by proof of good reputation.
I see no legal objection to such a conclusion, while a sense of *689justice supports it. In this very case the prior conviction was some fifteen years previous. In and of itself it should have little weight as to the credibility of the witness, if, as we may assume, his manner of life had been exemplary. Nor does it seem just that he should be compelled to rest supinely under the implied charge that his character was as indicated by that conviction so long before, and not be permitted to show a reformation upon his part, and that he had so conducted himself as to regain the esteem and confidence of his community.
The discussion of the court in Central Railroad & Banking Co. v. Dodd (83 Ga. 507) seems peculiarly applicable to this case. It was there said, in speaking of a similar situation: “ While it was not an attempt to impeach the plaintiff in the manner pointed out in our Code, by proving that his general character was so bad that he was unworthy of belief as a witness, still it was such an attack upon his character as to weaken and discredit it to such an extent that the jury might not have believed him had he not sustained his character by the proof allowed by the court. The authorities are somewhat conflicting upon this question, but we think the fairer rule, when the character of a witness has been attacked by proof of specific immoral acts, as was done in this case, is to allow the witness to sustain himself by proof of his general good character since such acts were committed. A man may be guilty of immoral acts in his youth and may repent and lead a pure and moral life ever afterwards. It would be unjust to him to allow this attack to be made upon him, and not to allow him to show that since that time he has established among his neighbors a good character such as to render him worthy of belief in a court of justice.”
The real inquiry is the credibility of the witness, and we should not be prone to limit that inquiry further than is commensurate with the proper and expeditious trial of the main issue, as to which such inquiry is collateral and subservient. The Code provision permits the issue, and I think we must hold the tender of such issue carries with it a right of rebuttal.
There is, however, a further question involved, which requires *690consideration. The sustaining evidence offered was not limited to proof of the reputation of the witness for truth and veracity, but the inquiry went to his reputation in general, which would involve, of necessity, other traits than those of truth and veracity. The question is thereby presented, of whether the issue tendered by the proof of the prior conviction is broader than the witness’ reputation for truth and veracity, and includes in its scope his reputation along all lines, going to make up his general moral standing in the community wherein he lives; for it must be conceded that the limit of plaintiff’s right to sustain his credibility is fixed by the confines of the attack upon him. Just as broad as the attack, just so broad his defense thereto.
It may be urged that the statute apparently limits the issue presented by the proof of the conviction to the question of credibility as meaning the veracity and truth of the witness. If so, then the answer to such suggestion is that, except as considered as a general assault upon the reputation of the witness, proof of prior conviction has no probative force upon the question of the credibility of the witness in this instance. Except as it demonstrates his predeliction to crime and disregard of the rights of others, it has no force in showing a readiness to violate his oath as a witness, and would, except as so considered, be wholly irrelevant, for the fact that the witness at some prior time committed forgery in and of itself proves nothing as to the willingness of such witness to commit perjury.
We, therefore, conclude that the proof of the prior conviction tendered the issue of the general reputation of the witness, which issue plaintiff had the right to meet by adducing such sustaining proof pertinent to that issue as he might wish; and in such conclusion we find further support in the well-established rule that a witness may be impeached solely by proof of a bad general reputation, and without confining such proof to his reputation for truth and veracity. (Wright v. Paige, 3 Keyes, 581; Carlson v. Winterson, 10 Misc. Rep. 388.)
A similar conclusion was reached as to the right of a party to sustain the credibility of his witness when the same is attacked by proof of prior conviction of crime in Gertz v. Fitchburg Railroad Company (137 Mass. 77). In that State, as here, *691there is a statute permitting such proof of prior conviction, and declaring its effect, and the conclusions there reached seem particularly applicable here. It is true that in that case there was presented the question only of the right to prove the witness7 reputation for truth and veracity. But we do not doubt that the equal right exists to prove good character generally.
Such views lead to a reversal of the judgment and the ordering of a new trial, with costs to the appellant to abide the event of the action.
Kruse, P. J., concurred.
Judgment and order affirmed, with costs.